      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kendall Buck,                                      No. CV-19-02210-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          This action comes to the Court on appeal of a final administrative decision denying
16   Plaintiff Kendall Buck’s application for Social Security Benefits. Plaintiff filed a
17   Complaint (Doc. 1) with this Court seeking judicial review of that denial, and the Court
18   now addresses Plaintiff’s Opening Brief (Doc. 9), Defendant SSA Commissioner’s
19   Response Brief (Doc. 10), and Plaintiff’s Reply (Doc. 11). The Court has reviewed the
20   briefs and Administrative Record (Doc. 8, “AR”) and now affirms the Administrative Law
21   Judge’s (“ALJ”) decision.
22    I.    BACKGROUND
23          Plaintiff is currently 37 years old and formerly worked as a certified nurse assistant.
24   Plaintiff brings this appeal seeking reversal and remand of the Unfavorable Decision by
25   the Honorable Sheldon P. Zisook, Administrative Law Judge (“ALJ”), dated November 2,
26   2018, on her claims for disability benefits from the Social Security Administration
27   (“SSA”). Plaintiff originally filed applications for Social Security disability benefits on
28   April 25, 2017 and May 11, 2017 alleging disability beginning April 12, 2017. Her hearing
      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 2 of 9



 1   was held before the ALJ on October 18, 2018. The Appeals Council denied Plaintiff’s
 2   Request for Review on February 2, 2019. This appeal followed.
 3          The Court has reviewed the pertinent evidence in addressing the issues raised by the
 4   parties. Upon considering the medical evidence and opinions, the ALJ evaluated Plaintiff’s
 5   disability based on the following impairments: disorder of the back, major joint
 6   dysfunction, fibromyalgia, obesity, anxiety disorder, panic disorder, and mood disorder.
 7   (AR at 17.)
 8          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
 9   that Plaintiff was not disabled from April 12, 2017 through the date of the decision. (AR at
10   26.) The ALJ found that Plaintiff “does not have an impairment or combination or
11   impairments that meets or medically equals the severity of one of the listed impairments in
12   20 CFR Part 404, Subpart P, Appendix 1.” (AR at 19.) Next, the ALJ calculated Plaintiff’s
13   residual function capacity (“RFC”), finding Plaintiff:
14
15          [H]as the residual functional capacity to perform light work … except the
            [Plaintiff] could occasionally climb ramps/stairs but never ropes, ladders or
16          scaffolds. She could frequently balance and stoop, never crouch or crawl and
            occasionally kneel. The claimant should avoid concentrated exposure to
17
            hazards such as dangerous machinery and unprotected heights. In addition,
18          the claimant should be able to perform the basic mental demands of
            competitive, remunerative, unskilled work on a sustained basis. The
19          [Plaintiff] could understand, carry out and remember simple instructions, and
20          make judgments commensurate with functions of unskilled work, i.e., simple
            work related decision [sic], respond appropriately to supervision, co-workers
21          and work situations and deal with changes in a routine work setting.
22
23   (AR at 20.) Accordingly, the ALJ determined that “there are jobs that exist in significant

24   numbers in the national economy that the claimant can perform.” (AR at 25.)

25   II.    LEGAL STANDARDS

26          In determining whether to reverse an ALJ’s decision, the district court reviews only

27   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,

28   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability



                                                -2-
       Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 3 of 9



 1   determination only if it is not supported by substantial evidence or is based on legal error.
 2   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
 3   that a reasonable person might accept as adequate to support a conclusion considering the
 4   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 5   Court must consider the record as a whole and may not affirm simply by isolating a
 6   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
 7   susceptible to more than one rational interpretation, one of which supports the ALJ’s
 8   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
 9   (9th Cir. 2002) (citations omitted).
10          To determine whether a claimant is disabled for purposes of the Act, the ALJ
11   typically follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the
12   burden of proof on the first four steps, but the burden shifts to the Commissioner at step
13   five. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ
14   determines whether the claimant is presently engaging in substantial, gainful activity.
15   20 C.F.R. § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a
16   “severe” medically determinable physical or mental impairment. 20 C.F.R. §
17   404.1520(a)(4)(ii). At step three, the ALJ considers whether the claimant’s impairment or
18   combination of impairments meets or medically equals an impairment listed in Appendix
19   1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is
20   automatically found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC
21   and determines whether the claimant is still capable of performing past relevant work.
22   20 C.F.R. § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where
23   she determines whether the claimant can perform any other work in the national economy
24   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
25   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
26   III.   ANALYSIS
27          Plaintiff raises three issues on appeal for the Court’s consideration. First, Plaintiff
28   argues that the ALJ failed to account for the limiting effects of Ms. Buck’s carpel tunnel


                                                  -3-
      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 4 of 9



 1   syndrome in the residual functional capacity findings. (Doc. 9 at 2.) Next, Plaintiff
 2   contends the ALJ gave inappropriate weight to the determinations of non-examining state
 3   agency physicians. (Id.) Lastly, Plaintiff argues that the ALJ failed to provide clear and
 4   convincing reasons to discount Ms. Buck’s symptom testimony. (Id.) The Court will
 5   analyze each of these issues in turn.
 6             A. Ms. Buck’s Carpel Tunnel Syndrome
 7          Plaintiff first argues that the ALJ failed to account for the limiting effects of
 8   Plaintiff’s carpal tunnel syndrome in determining her residual functional capacity (“RFC”).
 9   Plaintiff contends that this error requires remand for determination of Ms. Buck’s RFC.
10   (Doc. 9 at 10.) Plaintiff argues that while the ALJ found her carpal tunnel syndrome non-
11   severe because the record contained no diagnostic studies confirming the diagnosis, the
12   record contains an EMG study showing “bilateral carpal tunnel syndrome (median nerve
13   entrapment at the wrist) moderate on the right affecting both sensory and motor
14   components, and mild on the left affecting sensory component only.” (Doc. 9 at 9.) Further,
15   Plaintiff contends that the ALJ improperly rejected her symptom testimony and improperly
16   used her daily activities as reasons to consider her carpal tunnel syndrome as non-severe.
17   (Id. at 9-10 (citing Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (the
18   Commissioner’s reasons for rejecting the claimant’s testimony must be clear and
19   convincing).) Plaintiff argues that it was error for the ALJ to reject this evidence without
20   adequate explanation, requiring a remand for determination of Plaintiff’s RFC.
21          The Commissioner’s response argues that the ALJ reasonably found that Plaintiff’s
22   carpal tunnel syndrome was not severe at step two of the sequential evaluation because
23   Plaintiff did not identify medical evidence establishing that her carpal tunnel syndrome
24   resulted in functional limitations. (Doc. 10 at 16.) The Commissioner argues that the ALJ
25   properly did not consider Plaintiff’s carpal tunnel syndrome in the RFC because Plaintiff
26   did not meet her burden of providing objective medical evidence supporting specific
27   functional limitations from the condition. (Id.)
28          A claimant bears the burden of furnishing medical or other evidence to show the


                                                 -4-
      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 5 of 9



 1   existence of a disability. Bowen v. Yuckert, 482 U.S. 137, 146 (1987). “An individual’s
 2   statement as to pain or other symptoms shall not alone be conclusive evidence” of a
 3   disability. 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. § 404.1529(a). Instead, such a statement
 4   must be accompanied by medical findings. 42 U.S.C. § 423(d)(5)(A). However, an ALJ
 5   may not arbitrarily discredit a claimant’s testimony; they must present sufficiently specific
 6   findings. Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). An impairment is
 7   considered not severe if it does not significantly limit the claimant’s physical or mental
 8   ability to do basic work activities such as walking, standing, sitting, hearing and speaking,
 9   understanding instructions, use of judgment, responding to supervision, and dealing with
10   changes to routine. 20 C.F.R. §§ 404.1522(a), (b).
11          Here, it was reasonable for the ALJ to find that Plaintiff’s carpal tunnel syndrome
12   was not severe, and the ALJ supported his conclusion with sufficiently specific findings.
13   Although some medical records discuss an EMG test where Plaintiff was assessed to have
14   carpal tunnel syndrome from October 2017, Plaintiff failed to submit the diagnostic studies
15   confirming the diagnosis in the administrative record. (AR at 18, 544-46, 561-62, & 711.)
16   Indeed, the record is devoid of the October 2017 EMG confirming the diagnosis which was
17   the Plaintiff’s burden to produce. While Plaintiff did provide symptom testimony regarding
18   the carpal tunnel syndrome, the ALJ rejected this testimony with sufficiently specific
19   findings. Specifically, the ALJ noted that the record showed that Plaintiff maintained
20   normal strength in her right and left hands, normal muscle tone, and no atrophy, which was
21   supported by the record. (AR at 18, 646, 655, 659, 669, 709, 714, 725, 729, & 739.) Further,
22   the ALJ pointed out that Plaintiff’s daily activities included caring for her children and
23   doing household chores including cleaning and laundry. (AR at 18.) Lastly, the ALJ
24   pointed out that the in April 2018, Plaintiff reported that she enjoyed crocheting. (Id.)
25   While Plaintiff points out that the record shows that she reported to medical professionals
26   that she lost sensation in her right and left hand, that evidence is akin to subjective symptom
27   testimony. (AR at 566, 571.) Thus, the Court finds that the ALJ’s conclusion that Plaintiff’s
28   carpal tunnel syndrome was non-severe was based on substantial evidence and that the ALJ


                                                  -5-
      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 6 of 9



 1   presented sufficiently specific findings to discredit Plaintiff’s symptom testimony
 2   regarding the same.
 3             B. Weight Given to State Agency Physicians
 4          Plaintiff next argues that the ALJ inappropriately assigned “great weight” to the
 5   opinions of non-examining state agency physicians citing an outdated regulation. (Doc. 9
 6   at 11.) While Plaintiff notes that the opinions of state agency physicians are the only
 7   opinions of record, she argues that there is “specific evidence that contradicts the opinions
 8   of the non-examining physicians that was entered into the record after they formed their
 9   opinions.” (Doc. 9 at 12.)
10          The Commissioner argues that although the ALJ assigned great weight to the
11   opinions of these physicians and cited an outdated Social Security Ruling (96-6p), nothing
12   in the current regulations precludes the ALJ from giving significant weight to the opinions
13   of these physicians. (Doc. 10 at 15.) Further, the Commissioner contends Plaintiff offers
14   no specific evidence contradicting the opinions and that the ALJ reasonably found the
15   medical opinions of Dr. Dodson and Dr. Hutchinson were most consistent with the record.
16   (Doc. 10 at 13.)
17          ALJs are not required to adopt the prior administrative findings of state agency
18   physicians, but they are required to consider this evidence because the state agency
19   physicians are “highly qualified and experts in Social Security disability evaluation.” 20
20   C.F.R. § 404.153a(b)(1). Weight is assigned to the opinions of medical professionals
21   according to their supportability and consistency with the evidence in the record. See 20
22   C.F.R. § 404.1520c(b)(2). “The Commissioner may reject the opinion of a non-examining
23   physician by reference to specific evidence in the medical record.” Sousa v. Callahan, 143
24   F.3d 1240, 1244 (9th Cir. 1998).
25          Despite the ALJ’s reliance on the outdated Social Security Regulation 96-6p, the
26   ALJ’s error does not require a remand in this instance. The ALJ determined that the
27   opinions of the state agency physicians were consistent with the medical evidence and
28   findings presented in the record. (AR at 24.) Even though there was evidence that was


                                                 -6-
      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 7 of 9



 1   entered into the record after the state agency physicians made their findings, the ALJ
 2   apparently concluded that the additional evidence did not support a finding of a disability.
 3   Specifically, the ALJ noted that the evidence of the record “did not support greater
 4   limitations” than those found by the state agency physicians. (Id.) The Court agrees.
 5   Further, as noted by the Commissioner, the decisions of the state agency physicians were
 6   not inconsistent with any other medical source opinions because no other such opinions
 7   existed in the record. Because the ALJ noted that the opinions of the state agency
 8   physicians were consistent and supported by the record, it was not error for the ALJ to
 9   assign great weight to these expert opinions under the current regulations. The Court agrees
10   that the opinions of the state agency physicians were consistent with the record despite the
11   later submitted evidence. Accordingly, remand on this issue is not appropriate as the ALJ’s
12   evaluation of the state agency physicians’ opinions was consistent with the administrative
13   record and did not run afoul of the current regulations.
14             C. Clear and Convincing Reasons for Symptom Testimony
15          Lastly, Plaintiff argues that the ALJ failed to articulate clear and convincing reasons
16   to discount Plaintiff’s symptom testimony regarding the severity of her symptoms. (Doc.
17   9 at 13.) Plaintiff contends that in the absence of clear and convincing reasons, the ALJ did
18   not base the RFC finding on substantial evidence. Accordingly, Plaintiff argues that this
19   error requires remand for reconsideration of the evidence. (Doc. 11 at 5.)
20          In response, the Commissioner argues that “the ALJ provided not only legally
21   sufficient, but compelling reasons, supported by substantial evidence, for concluding that
22   Plaintiff’s subjective claims – that she was unable to work in any capacity due to medical
23   impairments – were not fully consistent with the record.” (Doc. 10 at 11 (citing AR at 21).)
24          The ALJ’s reasons for rejecting the Plaintiff’s testimony must be “clear and
25   convincing.” Reddick, 157 F.3d at 722. “[I]f a claimant engages in numerous daily
26   activities involving skills that could be transferred to the workplace, the ALJ may discredit
27   the claimant’s allegations upon making specific findings related to those activities.” Burch
28   v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). When assessing a claimant’s symptom


                                                 -7-
      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 8 of 9



 1   testimony, the ALJ can only accept such symptom testimony if it is consistent with
 2   objective medical evidence and other evidence. 20 C.F.R. § 404.1529(a). In assessing a
 3   claimant’s subjective symptom testimony, an ALJ may consider whether the claimant
 4   engages in daily activities inconsistent with the alleged symptoms. Molina v. Astrue, 674
 5   F.3d 1104, 1112 (9th Cir. 2012). The ALJ may also consider unexplained or inadequate
 6   failure to seek treatment following a prescribed course of treatment. Id.
 7          Here, the ALJ provided multiple paragraphs detailing clear and convincing reasons
 8   for discounting Plaintiff’s symptom testimony. Under the substantial evidence standard of
 9   review, the ALJ’s reasons were sufficient. The ALJ determined that “the claimant’s
10   statements concerning the intensity, persistence and limiting effects of these symptoms are
11   not entirely consistent with the medical evidence and other evidence in the record for the
12   reasons explained in this decision.” (AR at 21.) The ALJ then went on to detail his findings,
13   including assessing Plaintiff’s daily activities against her subjective symptom testimony.
14   The ALJ noted that her activities consisted of caring for her children, getting them up and
15   to school, feeding them and taking them to the doctor, doing household chores including
16   cleaning and doing laundry. (AR at 21-22.) The ALJ also noted that the record indicated
17   that Plaintiff recorded going to the gym regularly. (AR at 21, 484.)
18          Further, as to Plaintiff’s physical impairments, the ALJ decided that “the medical
19   record does not support greater restrictions than those found in this decision.” (AR at 21.)
20   The ALJ then went on to discuss his reasoning, including that Plaintiff’s knee pain was
21   relieved by exercise, over the counter medication, and rest. (AR at 21.) The ALJ also noted
22   that Plaintiff cortisone injections relieved Plaintiff’s knee pain for three weeks and that
23   Plaintiff failed to attend physical therapy because she was busy with her children and did
24   not have time for it. (AR at 21-22.) The ALJ also discussed other relevant medical evidence
25   concerning Plaintiff in detail and found that Plaintiff’s subjective symptom testimony was
26   not consistent with the medical evidence in the record. The Court finds that the ALJ
27   provided clear and convincing reasons for discounting Plaintiff’s subjective symptom
28   testimony.


                                                 -8-
      Case 2:19-cv-02210-SMB Document 13 Filed 08/10/21 Page 9 of 9



 1          Plaintiff argues that the ALJ “has not demonstrated that Ms. Buck’s activities of
 2   daily living are transferable to the work setting, or that they are inconsistent with her
 3   claimed limitations.” (Doc. 9 at 16.) Plaintiff also argues that the ALJ ignored evidence
 4   favorable to Plaintiff on these points. However, the ALJ properly evaluated all the medical
 5   evidence in the record and found that they were inconsistent with her testimony. The ALJ
 6   did not simply discount her symptom testimony based on her daily activities alone.
 7   Accordingly, the ALJ’s decision must be upheld.
 8   IV.    CONCLUSION
 9          Accordingly,
10          IT IS ORDERED affirming the November 7, 2018 decision of the Administrative
11   Law Judge.
12          IT IS FURTHER ORDERED directing the Clerk of Court to enter final judgment
13   consistent with this order and close the case.
14          Dated this 10th day of August, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
